Case 2:20-cv-02762-JMA-AKT Document 1 Filed 06/22/20 Page 1 of 5 PageID #: 1




                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF NEW YORK


PENNY NINIVAGGI, individually and on               Civil Action No.
behalf of all others similarly situated,

               Plaintiff,

       -against-

UNIVERSITY OF DELAWARE,

               Defendant.


                                      NOTICE OF REMOVAL

       Defendant the University of Delaware (the “University of Delaware”), by and through its

undersigned attorneys, hereby files this Notice of Removal pursuant to 28 U.S.C. § 1332 and 28

U.S.C. § 1446 et seq. The grounds for removal are as follows:

       1.      Plaintiff commenced the action in the Supreme Court of the State of New York,

County of Nassau, Index No. 604688/2020, by filing a Summons and Complaint (“Complaint”).

The University of Delaware is the only named defendant.

       2.      Plaintiff served the University of Delaware personally on or about June 1, 2020.

Copies of all process, pleadings, and orders served upon the University of Delaware are attached

to this Notice as Exhibit 1.

       3.      The University of Delaware has not filed a responsive pleading to the Complaint.

       4.      Plaintiff is a citizen of New York who resides in Merrick, New York and thus is a

citizen of New York pursuant to 28 U.S.C. § 1332(a).

       5.      According to Plaintiff’s Class Action Complaint, “[t]his is a class action lawsuit

on behalf of all people who paid tuition and fees for the Spring 2020 academic semester at UD
Case 2:20-cv-02762-JMA-AKT Document 1 Filed 06/22/20 Page 2 of 5 PageID #: 2




and who, because of Defendant’s response to the Novel Coronavirus Disease 2019 (“COVID-

19”) pandemic, lost the benefit of the education for which they paid, and/or the services for

which their fees were paid, without having their tuition and fees refunded to them.” See,

Plaintiff’s Class Action Complaint included in Exhibit 1 at ¶ 1.

          6.       According to Plaintiff’s Class Action Complaint, “[w]ith approximately 18,500

undergraduate and 4,500 graduate students, UD is the largest university in Delaware. UD offers

148 bachelor’s programs, 121 master’s programs (with 13 joint degrees) and 55 doctoral

programs across its eight colleges.” See, Plaintiff’s Class Action Complaint included in Exhibit 1

at ¶ 2.

          7.       According to Plaintiff’s Class Action Complaint, “[a]pproximate tuition costs at

UD for the Spring 2020 Semester are as follows:

               •   Undergraduate Tuition (in-state): $6,365

               •   Undergraduate Tuition (out-of-state): $17,080

               •   Associate in Arts Program (in-state): $2,113

               •   Associate in Arts Program (out-of-state): $5,275

See, Plaintiff’s Class Action Complaint included in Exhibit 1 at ¶ 15.

          8.       The University of Delaware is a corporation organized under the laws of

Delaware with its principal place of business in Delaware and thus is a citizen of Delaware

pursuant to 28 U.S.C. § 1332(a).

          9.       The Class Action Fairness Act (“CAFA”) creates federal jurisdiction for class

actions, provided the proposed class and alleged claims meet certain qualifications.             It

“[c]onfer[s] original federal jurisdiction over any class action involving (1) 100 or more class

members, (2) an aggregate amount in controversy of at least $5,000,000, exclusive of interests


                                                   -2-
Case 2:20-cv-02762-JMA-AKT Document 1 Filed 06/22/20 Page 3 of 5 PageID #: 3




and costs, (3) minimal diversity, i.e., where at least one plaintiff and one defendant are citizens

of different states. 28 U.S.C. § 1332(d)(2), (5)(b),(6).” Blockbuster Inc. v. Galeno, 472 F.3d 53,

56 (2d Cir. 2006).

       10.     This proposed class and the alleged claims of the Complaint meet the federal

jurisdiction requirements of CAFA.

       11.     First, there are more than 100 hundred class members. According to Plaintiff’s

Class Action Complaint, there are over twenty-thousand students at the University of Delaware,

and the Class is alleged to represent all twenty-thousand students. See, Plaintiff’s Class Action

Complaint included in Exhibit 1 at ¶s 1-2. Therefore, the University of Delaware has met the first

requirement for federal jurisdiction under CAFA.

       12.     Secondly, the amount in controversy exceeds $5,000,000. According to Plaintiff’s

Class Action Complaint there are approximately 23,000 students at the University of Delaware.

Regardless of the calculation performed, the purported damages exceed $5,000,000. At 23,000

students, and an in-state tuition rate of $6,365.00 (and a higher out-of-state tuition rate), the

purported tuition sought to be reimbursed for just one semester at the lowest tuition rate [23,000

students x (1/2 of the lowest annual tuition rate of $6,365.00)], exclusive of interests and costs is

well in excess of $5,000,000. Therefore, the University of Delaware has met the second

requirement for federal jurisdiction under CAFA.

       13.     Thirdly, minimal diversity of citizenship exists between the parties at the time the

Summons and Complaint was filed, and minimal diversity of citizenship exists at the time of

removal. Plaintiff is a resident of the state of New York, and the University of Delaware is a

resident of the state of Delaware. Therefore, because at least one Plaintiff is a citizen of a

different state than the University of Delaware, the Class meets the minimal diversity



                                                -3-
Case 2:20-cv-02762-JMA-AKT Document 1 Filed 06/22/20 Page 4 of 5 PageID #: 4




requirements under CAFA for federal jurisdiction. See, e.g., Blockbuster Inc. v. Galeno, 472 F.3d

53, 56 (2d Cir. 2006).

       14.     Accordingly, the Court has original diversity jurisdiction in this case pursuant to

28 U.S.C. § 1332(d)(2), (5)(b),(6) because the class has over one hundred members, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. Accordingly, this action is removable pursuant to 28 U.S.C. §

1441(a).

       15.     Written notice of the filing of this Notice of Removal is being served

simultaneously upon Plaintiff’s counsel and the Clerk of Nassau County as required by 28

U.S.C. § 1446(d).

       16.     By removing this action from the Supreme Court for the State of New York,

County of Nassau, the University of Delaware neither waives any defenses available to it nor

admits any of the allegations in the Complaint.

       WHEREFORE, pursuant to 28 U.S.C. § 132(d)(2), (5)(b),(6)and 1441(a), Defendant the

University of Delaware hereby requests removal of this action from the Supreme Court of the

State of New York, County of Nassau, to the United States District Court for the Eastern District

of New York.




                                                  -4-
Case 2:20-cv-02762-JMA-AKT Document 1 Filed 06/22/20 Page 5 of 5 PageID #: 5




Dated: New York, New York
       June 22, 2020

                                          SAUL EWING ARNSTEIN & LEHR
                                          LLP
                                          1270 Avenue of the Americas, Suite 2005
                                          New York, New York 10020
                                          (212) 980-7200
                                          Attorneys for Defendant
                                          The University of Delaware


                                          By: /s/ Christie R. McGuinness
                                                  Christie R. McGuinness




                                    -5-
